United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Red Bank, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
J. Shannon Garrison, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-102
Issued: March 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2008 appellant, through his attorney, filed a timely appeal from a
September 29, 2008 merit decision of the Office of Workers’ Compensation Programs denying
his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant established that he sustained a right shoulder injury in the
performance of duty, as alleged.
FACTUAL HISTORY
On March 20, 2006 appellant, then a 48-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on February 2, 2006 he felt his right shoulder pull while lifting a
bucket of mail.
In a letter dated March 30, 2006, the Office notified appellant of the deficiencies in his
claim and that he was required to submit medical evidence supporting his claim.

On July 17, 2006 appellant submitted several progress notes dated February 21 through
June 5, 2006, signed by Dr. Neil H. Spitalny, a Board-certified orthopedic surgeon, addressing
the right shoulder injury. In a February 21, 2006 progress note, Dr. Spitalny reported that
appellant injured his shoulder two weeks ago at work, while lifting a bucket of magazines
weighing approximately 30 pounds. He noted a positive impingement sign. In progress notes
dated April 4 and May 18, 2006, Dr. Spitalny stated that appellant experienced continuing
trapezial discomfort and that he had difficulties playing golf.
By decision dated July 17, 2006, the Office denied appellant’s claim finding that he did
not submit any medical evidence supporting his claim.
On August 18, 2006 appellant filed a request for a review of the written record by a
hearing representative.
In a July 31, 2006 medical report, Dr. Spitalny stated that on February 21, 2006 appellant
presented with an injury to his right shoulder and alleged that two weeks prior he was at work
lifting a 30-pound bucket of magazines and felt a tearing-type sensation in his right shoulder. He
diagnosed rotator cuff strain with some impingement. Dr. Spitalny opined that the traumatic
exposure was related to the strain of the rotator cuff muscles.
In a decision dated November 27, 2006, a hearing representative denied modification of
the July 17, 2006 decision. The hearing representative determined that appellant established that
he lifted a bucket of mail on February 2, 2006 in the performance of duty and felt a pull in his
right shoulder. However, the evidence did not include rationalized medical opinion that the
lifting incident caused a rotator cuff strain with impingement.
In a June 20, 2007 medical report, Dr. Michael Tew stated that appellant first injured his
shoulder at work a year ago, but that his workers’ compensation claim was closed because
Dr. Spitalny did not feel that his problem was related to a work injury. He reported that
appellant injured himself while throwing objects back hand using abduction and external rotation
type movement and that he felt a sudden pain or ripping in his shoulder while at work. Dr. Tew
also noted that appellant makes a motion similar to throwing darts when inserting letters
presumably into pigeon holes or other places directly in front of his body. He diagnosed either
rotator cuff tear or superior labral anterior posterior (SLAP) lesion of the right shoulder.
On June 28, 2007 appellant underwent a magnetic resonance imaging (MRI) scan
revealing moderately severe right acromioclavicular joint arthritis, bursal surface thinning and
supraspinatus tendinopathy, with a small intrasubstance tear of the supraspinatus tendon,
consistent with impingement syndrome.
In an August 24, 2007 medical report, Dr. Tew stated that he recently received the details
regarding appellant’s February 2006 work injury. He relayed appellant’s claims that he was
lifting a bucket, weighing approximately 30 pounds, with his right arm off the floor and then
went to sling it to the right side, causing his shoulder to rapidly abduct and externally rotate.
Appellant then slung it back and developed a sharp pain and tearing sensation in his right
shoulder. Dr. Tew opined that this mechanism was probably the cause of his injury. He
diagnosed a SLAP lesion or labral tear. Dr. Tew addressed the prior treatment of appellant’s

2

right shoulder, commenting that neither the MRI scan nor his physical examination demonstrated
a tear of the rotator cuff. He stated that appellant had a legitimate workers’ compensation claim
and that his current symptoms were related to the original injury.
On a September 20, 2007 medical opinion form, Dr. Spitalny indicated with a checkmark
that his diagnosis of rotator cuff strain with impingement was based on history taken from the
patient and a physical examination. He further indicated that the diagnosis was caused by a
February 2, 2006 lifting incident at appellant’s work. In a similar medical opinion form dated
October 3, 2007, Dr. Tew diagnosed appellant with a SLAP lesion on the right shoulder based on
history from the patient, review of medical records and other documents, physical examination
and medical tests. He indicated with a checkmark that the diagnosis was caused by a February 2,
2006 lifting incident at appellant’s work.
Appellant further submitted duplicate copies of progress notes dated February 21 through
May 18, 2006 signed by Dr. Spitalny, as well as two physical therapy reports dated July 20 and
August 23, 2007, signed by Dr. Tew. The July 20, 2007 physical therapy report included a
subjective notation that appellant’s symptoms began in February 2006 while transferring a
bucket of magazines at work.
On October 29, 2007 appellant, through his attorney, filed a request for reconsideration
on the merits.
By decision dated September 29, 2008, the Office denied modification of the
November 27, 2006 decision. It cited inconsistencies in the medical evidence, specifically that
the contemporaneous medical evidence did not connect appellant’s injury with his work incident
and that recent medical opinions of Drs. Tew and Spitalny were contradictory.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,2 including that he is an “employee” within the meaning of
the Act3 and that he filed his claim within the applicable time limitation.4 The employee must
also establish that he sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.5

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
The issue is whether appellant established that he sustained a right shoulder injury while
lifting a bucket of magazines at work, as alleged. The Board finds that he has not met his burden
of proof in establishing causation.
In progress notes dated February 21 through June 5, 2006, Dr. Spitalny reported that
appellant injured his right shoulder while lifting a bucket of magazines, weighing approximately
30 pounds, and that he continued to have trapezial discomfort. In a July 31, 2006 medical report,
he relayed appellant’s claims that he was injured at work and opined that appellant’s exposure to
trauma was related to his strained rotator cuff muscles. Further, on a September 20, 2007
medical opinion form, Dr. Spitalny indicated with a checkmark that appellant’s diagnosed rotator
cuff strain with impingement was caused by a February 2, 2006 lifting incident at work. This
evidence lacks medical rationale explaining how appellant’s injury was related to his February 2,
2006 employment incident. Dr. Spitalny failed to provide any detail to rationalize his opinion
that appellant strained his rotator cuff while lifting magazines at work, thus his medical opinions
are of diminished probative value.9
Further, Dr. Tew’s medical reports are similarly insufficient to establish causation. By
way of a checkmark, he indicated on an October 3, 2006 medical opinion form that appellant’s

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

See Robert Broome, 55 ECAB 339 (2004); Linda I. Sprague, 48 ECAB 386 (1997).

4

injury was caused by a February 2, 2006 lifting incident. As Dr. Tew did not include any
medical rationale to explain his opinion, this form is of diminished probative value.10
Further, in an August 24, 2007 medical report, Dr. Tew reported appellant’s claims that
he lifted a 30-pound bucket off the floor and when he slung the bucket to the right, his shoulder
rapidly abducted and externally rotated. He opined that this mechanism was probably the cause
of appellant’s injury. Here, Dr. Tew equivocally relates the shoulder injury to the employment
incident, as described by appellant. He appears to rely on appellant’s unsupported assertion of
an employment relationship, speculatively opining that appellant’s injury is probably related to
the reported work incident.11 Further, the probative value of Dr. Tew’s medical opinions is
questionable in light of the contradictory June 20, 2007 medical report, where he stated that
appellant’s injury was caused by throwing objects back hand at work and that appellant makes a
throwing darts motion at work. Because of the speculative and contradictory history of injury
contained in Dr. Tew’s reports, the Board finds that his medical opinion is insufficient to
establish causation.12
The Board, therefore, finds that the medical evidence is insufficient to support appellant’s
claims that he sustained an employment-related right shoulder injury.
CONCLUSION
The Board finds appellant did not establish that he sustained a right shoulder injury in the
performance of duty.

10

See id.

11

Appellant’s unsupported assertion of an employment relationship is not proof of the fact. Proof must include
supporting rationalized opinion of a physician. Margaret A. Donnelly, 15 ECAB 40 (1963).
12

See Jennifer L. Sharp, 48 ECAB 209 (1996); Arthur A. Knox, 31 ECAB 1495 (1980).

5

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

